Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamat (US 4,450,196) in view of Benevento (US 3,911,499 to Benevento et al.).
Concerning claims 21, 30, 31 and 33,  Kamat teaches the article of apparel (garment) as claimed including a first component comprising a first non-woven textile (31, column 4, line 2); a second component comprising a second textile (base garment fabric 40); and a third component (36) positioned between the first component (31) and the second component (40) and having a first surface and a second surface opposite the first surface, the first surface being adjacent to the first component (31) and the second surface being adjacent to the second component (40) as seen at least in figure 4, the third component (36) comprising a thermo-active material (column 4, lines 34-35) on at least the first surface of the third component, the third component being fused with a first region of the first component (location of thermo-active adhesive 36), and the third component being adjacent to and unfused with a second region of the first component (location without thermo-active adhesive 36), as clearly shown in figure 3.  However Kamat does not teach that the base garment fabric 40 is a non-woven. Benevento teaches that it is particularly well known to provide a base garment fabric formed of a cellulosic non-woven.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to  provide the base garment fabric (40) of Kamat as a non-woven since non-wovens are especially well known for their use as garment fabrics and in order to provide the base garment fabric of Kamat with a high strength low cost nonwoven with microscopic pores that provide a bacteria barrier. Also the thermo-active material (36) of Kamat is not expressly set forth as being a thermoplastic polymer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different thermo-active adhering materials including a thermoplastic polymer in order to optimize the adhesion pf the different layers of fabric. Concerning the inclusion of a trademark or text, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a trademark or text on the fabric material since such marks are exceptionally well know in the garment arts and in order to identify or describe the garment or increase the aesthetic appeal of the garment. Kamat discloses a garment material. However the specific garments recited in claims 22-26 and 32 are not explicitly set forth in Kamat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the garment fabric of Kamat for different garments including those claimed for the purpose of having a lined garment material in characterized by smooth surface, strength, bulk, resiliency and drapability as set forth by Kamat at column 1, lines 45-47.  Regarding claim 27 and 34, the second surface of the third component comprises the thermoplastic polymer material.  Regarding claims 28 and 35,  the third component is fused to at least a portion of the second component. Regarding claim 29 and 36, third component comprises at least one filament of the thermoplastic polymer material.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw